PER CURIAM.
The Court has determined that the order on appeal is not “one that disposes of a separate and distinct cause of action that is not interdependent with other pleaded claims.” Fla. R. App. P. 9.110(k); Jensen v. Whetstine, 985 So.2d 1218, 1220-1221 (Fla. 1st DCA 2008) (holding that an order is not an appealable partial final judgment where there is a factual overlap between the claim resolved by the order and a pending claim). Therefore, the order does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is dismissed for lack of jurisdiction.
ROWE, OSTERHAUS, and ■ WINOKUR, JJ., CONCUR.